Case 3:20-cv-00738-JAM Document 9-4 Filed 06/01/20 Page 1 of 3




     EXHIBIT
        C
         Case 3:20-cv-00738-JAM Document 9-4 Filed 06/01/20 Page 2 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNIVERSITAS EDUCATION, LLC

          Plaintiff,

 v.
                                                              CIVIL ACTION NO. 3:20-cv-00738
 BENISTAR, BENISTAR ADMIN SERVICES,
 INC., TPG GROUP, INC., GRIST MILL
 PARTNERS, LLC, MOONSTONE PARTNERS,
 LLC,   ALLIANCE   CHARITABE    TRUST,
 PHOENIX CHARITABLE TRUST, ATLANTIC                           JUNE 1, 2020
 CHARITABLE TRUST, AVON CHARITABLE
 TRUST, CARPENTER CHARITABLE TRUST,
 DONALD TRUDEAU, MOLLY CARPENTER,
 JANE DOE ENTITIES UNDER CONTROL OF
 MOLLY CARPENTER AND/OR DONALD
 TRUDEAU, AND JANE DOE ENTITIES UNDER
 CONTROL OF JUDGMENT DEBTORS

           Defendants.


                   [Proposed] ORDER FOR PREJUDGMENT REMEDIES

       WHEREAS, the plaintiff in the above-captioned action has made application for a

prejudgment remedy to attach the real and personal property of the defendants, as more particularly

described in the application;

       WHEREAS, the application sought an ex parte prejudgment remedy without hearing, and

upon an examination of the application, the exhibits thereto, and the pleadings and matters herein,

it is found that there is a reasonable likelihood that Defendants may engage in the actions set forth

in Conn. Gen. Stat. § 52-278e(a);

       WHEREAS, from an examination of the application, the exhibits thereto, and the pleadings

and matters herein, it is found that there is probable cause to sustain the validity of the plaintiff’s

claims and the application should be GRANTED.
         Case 3:20-cv-00738-JAM Document 9-4 Filed 06/01/20 Page 3 of 3




       NOW THEREFORE, it is hereby ORDERED that the plaintiffs may attach, to the value of

_____________________ Dollars ($___________), such real property of the defendants identified

by compliance with the plaintiff’s Motion to Commence Discovery and Disclose Assets, or

otherwise, including without limitation, certain real property in Simsbury, Connecticut identified

in the plaintiff’s application for prejudgment remedy; and

       It is further ORDERED that plaintiffs may attach, to the value of _____________________

Dollars ($___________________), such personal property of the defendants as may be identified

by compliance with the plaintiff’s Motion to Commence Discovery and Disclose Assets, or

otherwise.



       Dated at ___________________ this _______ day of 2020.




                                                    United States District Judge
